ICJ_082_ArbitralAward1989_GNB_SEN_1990-03-02_ORD_01_NA_03_FR.txt. 79

OPINION DISSIDENTE DE M. THIERRY

L'article 41 du Statut de la Cour porte que:

«La Cour a le pouvoir d’indiquer, si elle estime que les circons-
tances l’exigent, quelles mesures conservatoires du droit de chacun
doivent être prises à titre provisoire »,

tandis que l’article 75, paragraphe 2, du Règlement de la Cour énonce
que:

«Lorsqu'une demande en indication de mesures conservatoires
lui est présentée, la Cour peut indiquer des mesures totalement ou
partiellement différentes de celles qui sont sollicitées, ou des mesures
à prendre ou à exécuter par la partie même dont émane la demande. »

Ces dispositions sont parfaitement claires. Elles laissent à la Cour une
grande latitude dans l’exercice de sa fonction judiciaire au titre des
mesures conservatoires. C’est ce qui apparaît quant à la condition requise
pour que de telles mesures puissent être indiquées, quant à leur but, leur
objet, leur nature.

Une seule condition est nécessaire pour que des mesures puissent étre
adoptées. (Il ne faut pas confondre, en effet, la condition et l’objet des
mesures.) Cette condition unique est que les mesures soient exigées par les
circonstances. Mais dés lors que les circonstances exigent de telles
mesures, elles « doivent » être prises (art. 41).

Le but des mesures est également unique. Il est défini par l’article 41 de
façon simple et forte qui doit retenir toute l’attention. Il est de conserver et
donc de protéger le «droit de chacun». L'article 41 aurait pu être rédigé
autrement et de façon plus restrictive. Il aurait pu, par exemple, se référer
aux droits (au pluriel)! des parties, ou aux droits invoqués par les parties.
Tel n’est pas le cas. L'expression le « droit de chacun» va plus loin. Elle
invite la Cour à exercer dans sa plénitude, au titre des mesures conserva-
toires, sa fonction judiciaire.

Mais si le but des mesures est de protéger le droit de chacun, elles peu-
vent avoir différents objets comme cela résulte de la jurisprudence élabo-
rée par la Cour permanente de Justice internationale et par la Cour, selon
les circonstances des affaires qui leur ont été soumises et sur lesquelles
elles se sont prononcées. Les mesures peuvent avoir pour objet d’empé-
cher l’aggravation du différend — cela tombe sous le sens. Elles peuvent

1 Le texte anglais de l’article 41 («to preserve the respective rights of either party »)
est sensiblement différent du texte français.

19
80 SENTENCE ARBITRALE (OP. DISS. THIERRY)

étre destinées 4 prévenir un préjudice irréparable. Elles peuvent avoir
pour objet de préserver l’exercice par la Cour de sa fonction judiciaire en
évitant que les parties n’anticipent la décision que la Cour est appelée à
prendre ultérieurement sur le fond. Cette dernière préoccupation a été
souvent manifestée par la Cour. Ces objectifs peuvent être envisagés sépa-
rément mais ils sont complémentaires. Quel que soit toutefois l’objet
immédiat des mesures, leur but est, en tout état de cause, de préserver le
«droit de chacun».

Enfin, quant à leur nature ou substance les mesures peuvent être
diverses et rien, si ce n’est leur adéquation aux circonstances et leur carac-
tère provisoire, ne limite le pouvoir de la Cour de choisir les remèdes
appropriés. Les mesures peuvent être celles que la partie demanderesse
sollicite mais elles peuvent être partiellement ou «totalement» diffé-
rentes, sans qu’il soit nécessaire de se fonder à cet égard sur le para-
graphe 1 de l’article 75 du Règlement de la Cour, qui concerne le cas
où la Cour agit proprio motu, c’est-à-dire sans avoir été saisie d’une
demande.

Telles sont brièvement rappelées les règles fondamentales, découlant
du Statut de la Cour et de son Règlement, qui régissent le pouvoir de la
Cour d'indiquer des mesures conservatoires.

La Cour, dans la présente affaire, n’a pas cru devoir user de son pou-
voir, comme la Guinée-Bissau le lui demandait. Cette décision négative
est à mon avis regrettable et je ne peux pas, quel qu’ait été mon souhait,
m'y associer pour les raisons qui sont brièvement exposées ci-dessous.

Il me paraît en effet:

1) que les circonstances exigeaient que des mesures conservatoires fus-
sent indiquées et qu’elles devaient donc l'être;

2) qu'aucun obstacle juridique ne s’opposait en l'espèce à l’exercice
par la Cour de son pouvoir et de son devoir;

3) que les mesures auraient dû avoir pour objet d'engager les Parties à
négocier, sur la base de l'intention du Sénégal telle qu’elle a été exprimée
par son conseil, afin de prévenir le renouvellement des incidents qui ont
suscité la demande de la Guinée-Bissau, et par la même l’aggravation du
différend.

Je ne traiterai pas de la compétence prima facie, au sujet de laquelle je
suis en accord, pour l’essentiel, avec la position prise par la Cour.

I. LES CIRCONSTANCES EXIGEAIENT QUE DES MESURES CONSERVATOIRES
: SOIENT INDIQUÉES

L'examen des circonstances appelle la prise en considération des faits
qui ont suscité la demande de mesures conservatoires. Il s’agit de l’arrai-
sonnement par les autorités sénégalaises de navires de pêche (en l’occur-
rence d’un navire chinois et d’un navire japonais) dans la région maritime

20
81 SENTENCE ARBITRALE (OP. DISS. THIERRY)

où les droits des Parties sont l’objet du différend principal, ou fondamental,
qui les oppose. Ces faits — il y a lieu de le remarquer — ne sont pas contestés
par le Sénégal. Leur gravité peut être qualifiée de différentes façons. Le
conseil de la Guinée-Bissau a évité à cet égard toute exagération. Mais on ne
peut guère mettre en doute leur importance au regard du différend et des
intérêts de la Guinée-Bissau. Ils sont de nature à aggraver le différend, à
provoquer des réactions de la part de la Guinée-Bissau. Selon les informa-
tions dont il a été fait état devant la Cour, de telles réactions se sont déjà
produites et risquent de se produire à nouveau. Comme on le dit dans le
langage courant «les choses s’enveniment». En termes juridiques on dira
que ces faits compromettent les relations de bon voisinage entre deux Etats
appelés à coopérer aux fins de l’exploitation des ressources maritimes des
régions avoisinantes de leurs rivages, conformément aux normes du droit
international. Bref, si les circonstances n’appellent pas des mesures du type
de celles qui peuvent étre prises par le Conseil de sécurité au titre du main-
tien de la paix ou du réglement des différends « dont la prolongation semble
devoir menacer la paix», ils appellent en revanche des mesures conserva-
toires du type de celles qui ont été indiquées par la Cour dans différentes
affaires où elle a été sollicitée à cette fin.

Ce sont de telles mesures qui sont exigées par les circonstances dès lors
que l’on considère que les incidents qui se sont produits ne sont pas
dénués de toute importance et de toute incidence sur les droits des Parties.
Or, en vertu de l’article 41 du Statut de la Cour, dés lors qu’elles sont exi-
gées par les circonstances les mesures doivent étres prises.

Ayant un caractére provisoire et pour autant qu’elles soient bien
concues, de telles mesures ne sauraient comporter d’effets négatifs quant
aux droits des parties. Le refus de les indiquer, au contraire, opposé à une
demande, ne va pas sans risques quant à l’aggravation du différend. Ce
n’est donc que si des raisons juridiques déterminantes s’opposaient à l’in-
dication de mesures conservatoires que celles-ci auraient dû être refusées.
Tel n’était pas le cas.

IJ. AUCUNE RAISON JURIDIQUE DÉTERMINANTE NE S’OPPOSE, EN L’ESPECE,
A L’INDICATION DE MESURES CONSERVATOIRES

Le non possumus, lorsque les circonstances exigent que la Cour indique
des mesures conservatoires, doit être fortement justifié. Il faut des raisons
juridiques incontournables, impérieuses, pour ne pas faire ce que la pru-
dence conseille de faire.

Deux considérations ont été invoquées à ce sujet, fondées sur la juris-
prudence davantage que sur les termes de l’article 41 du Statut. La pre-
mière, largement évoquée au cours des débats devant la Cour mais que
celle-ci n’a pas retenue dans les considérants de son ordonnance, a trait à
l'absence de préjudice irréparable. Les arraisonnements de navires n’au-
raient pas, en effet, entraîné de préjudice de cette nature, justifiant que des
mesures conservatoires fussent indiquées. La seconde considération, qui

21
82 SENTENCE ARBITRALE (OP. DISS. THIERRY)

au contraire a directement motivé la décision de la Cour, concerne l’ab-
sence de lien suffisant entre l’intérêt juridique qui fonde la demande prin-
cipale de la Guinée-Bissau aux fins de la reconnaissance de la nullité ou
de linexistence de la sentence arbitrale du 31 juillet 1989 et celui qu’elle
invoque au titre de la demande de mesures conservatoires touchant à la
situation dans la région maritime où elle réclame des droits. Ce sont ces
deux raisons qu’il convient d’envisager.

L'existence d’un préjudice irréparable (quel qu’en soit la définition), qui
aurait été déjà subi n’est pas, à l’évidence, la condition de l’octroi de
mesures conservatoires. Les mesures ont pour objet (entre autres) de préve-
nir un préjudice irréparable, d'empêcher qu'il ne se produise. Faire de
Pexistence d’un préjudice irréparable la condition de l’indication de
mesures conservatoires confinerait à l’absurde, tant il est vrai que si le mal
était déjà fait (le préjudice irréparable consommé), les mesures conserva-
toires ne seraient plus utiles. Les mesures conservatoires ont pour objet de
faire face au risque de survenance d’un préjudice irréparable et tel est bien
le sens de la jurisprudence clairement formulée dès 1927 par la Cour per-
manente de Justice internationale dans l’affaire de la Dénonciation du
traité sino-belge du 2 novembre 1865(C.P.J.I. série À n° 8, p. T) et plus récem-
ment par la Cour dans celle de la Compétence en matière de pêcheries
(C.I.J. Recueil 1972, p. 16, par. 21). Un glissement regrettable s’opère toute-
fois dans les commentaires entre le risque de préjudice irréparable et le
préjudice résultant de faits déjà accomplis. Or, un risque est par définition
aléatoire et il est dangereux de fonder une décision sur l’absence d’un ris-
que ou son caractère improbable. De plus, le risque de préjudice irrépa-
rable doit être envisagé au regard de la situation de l’Etat en danger de le
subir. Comme on le sait, la Guinée-Bissau est un petit Etat dont les res-
sources sont très limitées. La privation éventuelle de ressources biologi-
ques maritimes, ou à plus forte raison d’autres ressources maritimes sur
lesquelles il peut avoir des droits, peut constituer pour cet Etat un préjudice
irréparable. A cet égard des comparaisons pourraient être faites entre le
risque de dommage irréparable dans la présente affaire et ceux encourus
par des Etats demandeurs dans des affaires où des mesures ont été effecti-
vement indiquées par la Cour. Il a été dit par exemple que, dans l’affaire de
l’Anglo-Iranian Oil Co., un dommage irréparable aurait résulté de l’enlève-
ment et de la vente de certaines quantités de pétrole appartenant à cette
compagnie, tandis que dans les affaires de la Compétence en matière de
pêcheries le préjudice irréparable aurait résulté de l'exclusion des flottes de
pêche britannique et allemande de la zone affectée par la réglementation
islandaise. On peut douter que ces préjudices fussent «plus irréparables »
que celui que la Guinée-Bissau redoute de supporter.

C’est aussi en considération de la situation de la Guinée-Bissau qu’il
faut envisager la relation de la demande principale et de la demande inci-
dente. La requête principale de la Guinée-Bissau a trait à la validité ou à
existence juridique de la sentence du 31 juillet 1989; la demande en indi-
cation de mesures conservatoires a trait aux droits qui sont l’objet de cette
sentence et qu’elle détermine tout au moins pour ce qui est de la mer terri-

22
83 SENTENCE ARBITRALE (OP. DISS. THIERRY)

toriale, de la zone contiguë et du plateau continental. Mais il est clair que
la Guinée-Bissau ne défend qu’un seul droit dans tout le processus
contentieux où elle s’est engagée. Il s’agit du droit à une délimitation équi-
table des espaces maritimes, et particulièrement du plateau continental et
de la zone économique exclusive, adjacents à ses côtes et à celles du Séné-
gal. C’est aux fins d’une telle délimitation équitable, dont elle estime avoir
été frustrée par le traité de 1960 conclu par échange de lettres entre la
France et le Portugal, qu’un compromis d’arbitrage a été conclu en 1985.
Mais faute, aux yeux de la Guinée-Bissau, que la sentence rendue par le
Tribunal soit valide, la question de la délimitation de la frontière maritime
demeure ouverte. Dans le cas (que la Cour ne saurait exclure) où elle se
prononcerait dans le sens de la nullité de la sentence, la question de la
frontière maritime serait appelée à être réglée soit par accord entre les Par-
ties — solution éminemment souhaitable — soit par une nouvelle procé-
dure arbitrale, soit par la Cour elle-même, si elle était saisie à cette fin.
C’est donc pour préserver les droits qui résulteraient de la décision de la
Cour sur le fond (sur la validité de la sentence) que la Guinée-Bissau a
formulé une demande en indication de mesures conservatoires. Si la déci-
sion de la Cour était, en effet, conforme aux vœux de la Guinée-Bissau, la
question de l’opposabilité à cet Etat du traité de 1960 serait réouverte et
par là même celle de la définition de sa frontière maritime et de ses droits
aussi bien quant à la mer territoriale, à la zone contiguë et au plateau
continental, qu’au sujet de la zone économique exclusive. C’est dire que la
décision de la Cour sur le fond affectera directement les droits respectifs
des Parties dans les zones maritimes en cause. C’est cet effet dont le para-
graphe 26 de l’ordonnance ne tient pas compte dès lors qu’il se borne à
constater que la Cour n’est pas appelée, pour le moment, à déterminer
elle-même la frontière maritime entre le Sénégal et la Guinée-Bissau.

Ainsi, au stade du compromis, de la procédure d'arbitrage, de la contes-
tation de la sentence et de la demande en indication de mesures conserva-
- toires, ce sont les mêmes droits que la Guinée-Bissau s’efforce de faire
reconnaître avec une obstination que sa condition économique explique
et justifie. Ni le caractère «insuffisamment irréparable» du préjudice
encouru ni le défaut de lien substantiel, fondamental, entre les deux
demandes ne justifiaient donc que la Cour s’abstienne d’indiquer les
mesures conservatoires que les circonstances exigent.

III. QUELLES MESURES CONSERVATOIRES AURAIENT DU ÊTRE INDIQUÉES
PAR LA COUR

Comme nous l’avons dès l’abord souligné, la Cour dispose, en vertu de
l’article 41 de son Statut et de l’article 75, paragraphe 2, de son Règlement,
d’une entière liberté quant au choix des mesures qu’elle peut indiquer afin
de préserver le «droit de chacun».

23
84 SENTENCE ARBITRALE (OP. DISS. THIERRY)

La Guinée-Bissau a demandé à la Cour d'inviter les Parties à s’abstenir
dans la zone en litige «de tout acte ou action, de quelque nature que ce
soit, pendant toute la durée de la procédure, jusqu’à la décision rendue
par la Cour».

Que cette formule méritait d’être amendée, la Cour a pu le penser rai-
sonnablement. Il eût été en effet excessif de prohiber toute activité dans la
zone et, en quelque sorte, de la «geler» pendant toute la durée, qui peut
être longue, de la procédure. D’autres formules auraient donc dû être
recherchées qui eussent mis l’accent, d’une part sur la nécessité de préve-
nir l’aggravation du différend, d’autre part sur le devoir des Parties de ne
pas anticiper la décision de la Cour sur le fond. Cette dernière considéra-
tion est importante, particulièrement sous l’angle de l’exercice par la Cour
de sa fonction judiciaire.

En tout état de cause une grande attention devait être accordée à la
déclaration faite, sur instructions de l’agent du Sénégal, à l’issue des
débats. Cette déclaration a été formulée de la façon suivante par le conseil
du Sénégal:

« J'ajouterais seulement, sur les instructions de l’agent du Sénégal,
que la Cour a les assurances du Sénégal que, jusqu’à ce que ce diffé-
rend malheureux ait été réglé, le Sénégal utilisera tous les moyens
diplomatiques à sa disposition pour négocier avec la Guinée-Bissau
un arrangement empêchant que ne se produisent des incidents préju-
diciant à un règlement pacifique du problème. »

C'est sur cette déclaration que la Cour aurait dû s’appuyer pour définir les
mesures conservatoires que les circonstances exigent. |

Quoi de plus conforme à la mission de la Cour, lorsqu'elle est saisie
d’une demande en indication de mesures conservatoires, que de se fon-
der sur la conjonction de cette demande et des intentions exprimées par
l’autre partie, pour inviter l’une et l’autre à la modération et les encou-
rager à entreprendre des négociations afin, dans un premier stade, de
prévenir toute aggravation du différend ?

Une décision en ce sens eut été, me semble-t-il, pleinement en harmonie
avec l’esprit et la lettre des articles 41 du Statut et 75 du Règlement de la
Cour.

(Signé) Hubert THIERRY.

24
